Clarke, J.:
The complaint is framed in, equity, and the relief demanded is an accounting. This court has repeatedly held that in ah action for an accounting the only examination to which the *621plaintiff is entitled before trial is as to such facts as are material and necessary to be proved to entitle him to an interlocutory judgment. He may not have an accounting until he has first established that he is entitled to it.
The order appealed from should be reversed, with ten- dollars costs and disbursements, and the motion to vacate granted, with ten dollars costs.
Ingraham, P. J., McLaughlin,■ Laughlin and Miller, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion to vacate granted, with ten dollars costs.